USCA4 Appeal: 22-6541      Doc: 6         Filed: 10/21/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6541


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        TERRY LAVELLE INGRAM,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:18-cr-00061-BO-2; 5:20-cv-00691-BO)


        Submitted: October 18, 2022                                   Decided: October 21, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Terry Lavelle Ingram, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6541       Doc: 6         Filed: 10/21/2022      Pg: 2 of 3




        PER CURIAM:

               Terry Lavelle Ingram seeks to appeal the district court’s order denying relief on his

        28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               Limiting our review of the record to the issues raised in Ingram’s informal brief, we

        conclude that Ingram has not made the requisite showing. * See 4th Cir. R. 34(b); Jackson

        v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.



               *
                 We decline to consider Ingram’s actual innocence and ineffective assistance
        claims that he raises for the first time on appeal. See Hicks v. Ferreyra, 965 F.3d 302, 310
        (4th Cir. 2020) (“It is well established that this court does not consider issues raised for the
        first time on appeal, absent exceptional circumstances.” (cleaned up)).

                                                       2
USCA4 Appeal: 22-6541         Doc: 6    Filed: 10/21/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3